Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
1.		The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 6 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The phrases (H, S and V) in the formulas in claims 1 and 6, was not described in the specification, please define (meaning) of H, S and V), what these values stand for?
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 6, The formula includes values (H, S and V), which was not described in the specification, please define (meaning) of H, S and V), what these values stand for?
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sant et al. US 20150294154, is cited because the reference teaches “present disclosure can be accomplished by obtaining imagery from one or more of a satellite 30, an aircraft 32, and a drone 34. These devices take aerial or space-based images of the potential riparian area (“PRA”) 36. This imagery is relayed to a computer system 38, which receives and analyzes those images, and provides output to a user, such as in the form of graphs, charts, or other metrics, indicated generally at 40”, in [0027].
Hu et al. US 20220180600 is cited because the reference teaches “[0071] 2. redundant images in the over-dense image area are deleted according to the position difference of adjacent shot images. The difference comparison of image positions is specifically conducted by calculating a relative distance of five consecutive images, and if a position change between the first image and the fifth image is less than a preset threshold, such as 20 meters, the second and fourth images are deleted”.
Lo et al. US 20210406539 is cited because the reference teaches “The orthophoto image is an aerial image that has been geometrically corrected so that the image is uniform from edge to edge. Particularly, in some embodiments, control system 200 may determine different GSD values for the images corresponding to regions of the target area, and then adjust the flight altitude of UAV 100 when UAV 100 is navigating through the regions”, in [0045].
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI BAYAT whose telephone number is (571)272-7444. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay A Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI BAYAT/           Primary Examiner, Art Unit 2664